Fourth Court of Appeals
                                San Antonio, Texas
                                      JUDGMENT
                                   No. 04-18-00266-CV

                                       TCOE, INC.,
                                        Appellant

                                             v.

                               SA QUAD VENTURES, LLC,
                                       Appellee

                 From the County Court at Law No. 3, Bexar County, Texas
                             Trial Court No. 2018CV00153
                      Honorable David J. Rodriguez, Judge Presiding

        BEFORE JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the county court’s judgment is
AFFIRMED.

      We order that appellee SA Quad Ventures LLC recover its costs of appeal from appellant
TCOE, Inc.

       SIGNED June 26, 2019.


                                              _____________________________
                                              Beth Watkins, Justice